DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding Claims 15-16,18-19, and 28 are rejected under 35 U.S.C. 102(a)(1)+as being anticipated b DE 102015203835 A1( DISCHEER T et al.)

Regarding Claim 15, DISCHEER T et al. discloses a household refrigeration apparatus, comprising:
a housing (2);
a receiving space (3, 7) formed in said housing for receiving food;
a doors (5, 8) for closing said receiving space; and
a functional compartment (6, 9) including an externally accessible drawer (6,9), said drawer (6, 9)having a front wall including a viewing window  (12see paragraphs 0004-0084 of the description, and Figs. 1-3).

	Regarding Claim16, DISCHEER T et al. discloses  wherein said front wall (15) is positioned without overlapping said door (5, 8), as seen in a front view of the household refrigeration appliance. 
	Regarding Claim 18, DISCHEER T et al. discloses wherein said front wall includes a door sheet (surrounding the front window), and said viewing window (15) is attached to said door sheet.
	Regarding Claim 19, DISCHEER T et al. discloses wherein said door sheet includes a front plate having a hole and side elements (side edges 11,14) adjoining and angled relative said front plate. 
	Regarding Claim 28, DISCHEER T et al. discloses wherein said further functional compartment is a bottle storage compartment (drawer is capable of being used for bottles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17 and 20-22are rejected under 35 U.S.C 103(a) as being unpatentable over Discheet et al as applied to claim 1 above, in view of CN 102954660 (Yue et al.)
 	
Discheet et al. disclose the claim invention but doe not disclose the detaisl for the frame and shield.
Regarding Claim 17, Yu et al. wherein said viewing window includes an insulating glass assembly; Claim 20-   wherein said side elements form external surfaces of said front wall, Claim 21- a shield covering a front si (3)de of said front plate and covering a partial area of a front side of said viewing window adjoining said front side; Claim 22. discloses wherein said front wall includes a connection frame connected to said viewing window.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that  the frame could be adapted with a frame having hole and parts as demonstrated by Yu et al, to provide an heat insulating glass windoe.
Claims  23-27 are rejected under 35 U.S.C 103(a) as being unpatentable over Discheet et al as applied to claim 1 above, in view of CN 102954660 (Yue et al.)

	Regarding Claims  23-27,  these features are not shown termination bar, a lower termmation bar, a cable channel and/or a light source chamber
respectively. However, these are routine technical means for fixing the viewing window
and improving the heat preservation performance of the drawer door, which are commonly
known in the art. Therefore, as the referenced claim lacks novelty and/or inventiveness,
denendent claims 8-13 aisa lack inventiveness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637